Vista la moción del acusado-apelante Rogelio Barrios en solicitud de que esta Corte Suprema le señale fianza para permanecer en libertad provisional, por esta causa, mientras se sustancia y decide el recurso; el artículo 374, apartado 2°.," Código de Enjuiciamiento Criminal, que es idéntico al 1272, apartado 2°., Código Penal de California, y el caso de El Pueblo v. Perdue, 48 Cal., 552.
Se deNiega la pretensión del peticionario, sin perjuicio de que pueda presentar su solicitud sobre el particular al juez de la corte inferior.

Denegada la moción sin perjuicio de que pueda presentarse al juez de la corte inferior.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.